Hill, C. J.
Where there had been a verdict in favor of the plaintiff on a previous trial, and a judgment entered thereon, and on the second trial the court, in compliance with the request of defendant’s counsel, had the previous verdict covered over, so that it could not be seen by the jury, but omitted to have the previous judgment also covered over and concealed, the omission to cause the latter to be done does not constitute ground for another trial, especially when no request was made to cover over or conceal from the view of the jury the judgment previously entered, and the second verdict for the plaintiff was strongly supported by the evidence, and no error of law other than the one above indicated is complained of. Judgment affirmed.